 JOLLY KIDS TOGS393planned for the immediate future for several retail food chains includ-ing "Eddie's Markets." It is significant that the Meatcutters, the otherUnion involved, in 1954 demanded recognition of Indegro, Inc.'s,predecessor on a multistore basis, although the picketing later insti-tuted was conducted on the basis of several individual stores.Asshown in the majority opinion, the Unions, after the instant picketinghad started and the filing of their disclaimers, advised representativesof the Employer at the several picketed stores, that either the com-mencement of negotiations or the execution of a contract would resultin the cessation of picketing.In view of all the foregoing and upon the record as a whole, it isevident that the current picketing is not solely for the purpose oforganizing the employees nor for the purpose of recognition on themore limited unit basis as found by the majority but is tantamount toa present demand for recognition of both Unions by the Employer onthe basis of employerwide units, without regard to their majoritystatus."In this respect, it is immaterial that the picketing as of thetime of the hearing had not been extended to all 17 stores of the Em-ployer.Accordingly, I would direct that elections be held in theemployerwide, multistore units sought herein.MEMBER RonoiRs took no part part in the consideration of theabove Decision and Direction of Elections.17 AndrewBrown Company,115 NLRB 886;V. & D. MachineEmbroidery Go,107NLRB 1567 ;CurtisBrothers,Inc.,114 NLRB 116; andSwee-T-Shirts, Inc.,111 NLRB877.Meyer Hammerman and Sol Hammerman,Partners d/b/a dollyKidsTogsandInternational Ladies' Garment Workers' Union,AFL-CIO,Petitioner.Case No. 7-RC-3261. P'ebmary 19, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron K. Scott, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'1The hearing officer, overthe objection of the Employer,permitted the Petitioner toamend its petitionby which it originallysought a unit of production and maintenance em-ployees at the Employer's Belding, Michigan, plant.Theeffect of the amendment was toinclude in such unitthe production and maintenance employees at the Employer's plantsin Kalamazoo,and South Haven, Michigan,thereby conforming to the position taken bythe Employer, to the effect that only a unit of productionand maintenance employees atall threeplants wasappropriate.As it is clear that the Employerwas not prejudiced bythe amendment,and as we areadministrativelysatisfiedthat the Petitioner's showing ofinterestin the enlarged unit is proper and adequate, we find that the Employer's conten-tions arewithout merit.SeeCarbide&Carbon Chemicals Corporation,88 NLRB 437,footnote8;Cohn Goldwater Manufacturing Company,103NLRB 399, footnote7;CentralSoya Company,Inc.,115 NLRB1525.See alsoMelrose Hosiery Milts,,Inc.,115 NLRB250.Accordingly,we deny theEmployer'smotion to dismiss thepetitionherein.117 NLRB No. 56. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c)'(1) and Section 2 (6) and (7) of the Act.4.The Employer manufactures children's clothing at three plantslocated at Kalamazoo, Belding, and South Haven, Michigan.Opera-tions at the plants, including the sewing rooms therein, are depart-mentalized.The parties are in basic agreement as to the compositionof the unit covering all production and maintenance employees at theEmployer's three plants with specific inclusions and exclusions.ThePetitioner, however, would exclude as supervisors the floorladies 2 inthe sewing room and the time-study man and certain other employeesperforming clerical work, upon the ground that they are essentiallyoffice clericals.The 'Employer takes a contrary position with respectto' the Petitioner's contentions generally.3We shall consider thevarious classificationsin issue.The floorladies:These individuals, whose supervisory status is inquestion, are employed only in the Kalamazoo and Belding sewingrooms, each of which contains a substantial number of employees 4Overall supervision of the sewing operations at the three plants isexercised by a supervisor of sewing headquartered at the Kalamazooplant.Supervision of the sewing room at the Kalamazoo plant isexercised by a sewing room supervisor, and at the Belding and SouthHaven plants by the plant manager or assistant manager. Their of-ficesare located on the sewing room floor. In addition to the fore-going individuals, there are 4 floorladies employed in the Kalamazoosewing room and 7 floorladies in the Belding sewing room.It appears that all the floorladies in question have the same duties.seeingthat specific work is assigned to particular operators, andbeing responsible for performance of the work and for its satisfactoryprogress from operator to operator through their respective sections.'It is clear that none of the floorladies have authority to hire employees,nor does it appear that floorladies have authority to discharge or disci-pline employees, or effectively recommend changes in employee status.9 The record herein was corrected upon motion of the Employer to reflect,among otherthings, the proper designation of these employees as floorladies.3 The Employer agrees, however, that the two payroll clerks at the Kalamazoo plantare office clericals and may be excluded unless the Board should determine otherwise.4Before certain recent layoffs,the Kalamazoo plant employed about 240 workers, ofwhom 100 to 110 were and apparently still are employed as machine operators in the sew-ing roomBelding employed a total of 210 employees of whom 100 to 105 are now em-ployed in the sewing room JOLLY KIDS TOGS395However, floorladies have authority to transfer employees from onemachine to another not only for the purpose, as contended by theEmployer, to enable an employee to work a full schedule of hours,but also, as the record shows, to expedite some particular operation onthe garments in process and thus keep the work flowing smoothly andaccording to schedule.Moreover, floorladies perform no productionwork.In view of the foregoing circumstances, including the factthat if, the floorladies are to be deemed nonsupervisors, as the Em-ployer contends, there would be an unusually high ratio of about 100sewing room employees to each immediate supervisor, we find that thefloorladies have authority to transfer and responsibly direct the workof the employees in their departments and hence are supervisorswithin the meaning of the Act.Accordingly, we shall exclude themfrom the unit.'Payroll clerks:The two payroll clerks work under the directsupervision of the general manager.They devote themselves exclu-sively to maintaining the employment, social-security, and payrollrecords.There is nothing in the record to show that in the course oftheir work they have any contact with production employees.Wefind that the work performed by these employees is essentially that ofoffice, clericals.We shall exclude them from the unit.'The time-study man and the clerk-typist in the standards depart-ment:Thomas Allen and Dorajean Conklin are employed in thestandards department as time-study trainee and clerk-typist, respec-tively.The work of the standards department is under the controland supervision of Warren Winship and Thomas Howard, who aresalaried, employees and paid from the executive offices in Chicago,Illinois.'Allen's work is principally confined to the production de-partments,in the Kalamazoo plant where he makes time studies onproduction operations and processes.The data gathered by Allenis submitted to Winship and Howard who use such information forformulatingproduction standards and fixing - rates.DorajeanConklin's principal duties are to type the material given her bythe men in the standards department. In view of the foregoing wefind that Allen's interests, like those ofWinship and Howard, aredifferent from those of the production and maintenance employees.Accordingly, we shall exclude him from the unit .8As to DorajeanConklin, her work in the standards department is principally of anoffice clerical nature, for which reason, we shall also exclude her fromthe production and maintenance unit.5SeePrice-Pfister Brass MfgCo., 115 NLRB 918, 019;Colonial Shirt Corporation,114NLRB 1214,1214-1215;Nebel Knitting Company,106 NLRB 114, 117.E Peterzell & Gelles, Inc,94 NLRB 346.T The Employer considers Warren Winship and Thomas Howard to be executive em-ployees.They have been excluded from the proposed unit by agreement of the parties.8Hyde Park Mills, Inc,115 NLRB 1303;The Firestone Tire and Rubber Company,112NLRB 571, 572. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiscellaneows clerical employees :The Employer's main or executiveoffice is located in Chicago, Illinois, where theusual sales, accounting,and executive record keeping is performed.However, thereare some15 clerical employees, exclusive of the 2 payroll clerks at the Kalama-zoo plant, all of whom the Petitioner would exclude asofficeclericalemployees.At Kalamazoo, all of the clerical employees,' except the payrollclerks, are under the supervision of the assistant to the generalmanager.At Belding,10 they are supervised by the assistant plantmanager who also directs the work of production employees.Thecutting ticket clerks prepare cutting tickets for the cutting depart-ment to initiate the work-in-process, and also prepare requisitionsto releasetrimming material and piece goods.The piecework ticketclerks prepare piecework tickets and special sewing and other instruc-tions that accompany a particular lot of work; they alsoprepare sizelabels.The work-in-process clerks keep records of work-in-processfrom the time the plant receives its cutting instructions through thevarious production phases to the final disposition; they also checkthe work in the other plants.The inventory clerks maintain an in-ventory of piece goods and also release cutting instructions to thecutting-ticket clerks.It is clear from the foregoing facts that thework performed by these clerks is essentially the workof plant cleri-cals.We shall, therefore, in conformity with Board policy, includethem in the unit."We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act: All productionand main-tenance employees at the Employer's Kalamazoo, Belding, and SouthHaven, Michigan, plants, including the cutting ticket clerks, thepiecework ticket clerks, the work-in-process clerks, the inventoryclerks, the Belding plant clerks, part-time employees, truckdrivers,and cafeteriaemployees, but excludingoffice clerical employees, thepayroll clerks, the clerk-typist and the time-study man in the stand-ardsdepartment, guards, floorladies, and all other supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]MEMBERMURDOCK took no part in the consideration of the aboveDecision and Direction of Election.IThree of these clerks are cutting ticket clerks, 6 are piecework ticketclerks, 2 arework-in-process clerks, 2 are inventory clerks.ioThe 2 clerks at the Belding plant keep work-in-process records,records of goods re-ceived and shipped, and prepare piecework tickets.11Sidney Blumenthal&Company,Inc.,113 NLRB 791 ;Peterzell & belles,Inc., supra.